United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.H., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1779
Issued: June 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 30, 2009 appellant filed a timely appeal from decisions of the Office of
Workers’ Compensation Programs dated January 12 and March 6, 2009. Under 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that a
modification of his December 7, 2004 loss of wage-earning capacity determination is warranted;
and (2) whether the Office properly refused to reopen appellant’s case for reconsideration of the
merits of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 50-year-old claims examiner, filed a claim for benefits based on occupational
disease on May 21, 2001, claiming that he developed degenerative disc disease and a herniated
nucleus pulposus causally related to factors of his employment. The Office accepted his claim

for degenerative disc disease and L4-5 hemilaminectomy with discectomy, major depressive
disorder, recurrent and lumbar laminectomy and herniated nucleus pulposus at L4-5. Appellant
went off work on April 9, 2001 due to his accepted lower back conditions and returned to light
duty for four hours per day on August 4, 2001. He sustained a recurrence of his work-related
disability and went off work again on December 5, 2001 and has not returned to work since that
time. The Office paid compensation for total disability.1
On March 26, 2003 appellant began part-time employment as a driver with Hertz Car
Rental at the hourly rate of $5.25, working 16 hours per week.
By decision dated December 7, 2004, the Office determined that appellant’s actual
earnings of $105.00 per week as a part-time Hertz driver effective March 26, 2003 fairly and
reasonably represented his wage-earning capacity. It found that, because he had demonstrated
the ability to perform the duties of this job for 60 days or more, this position was considered
suitable to his partially disabled condition. The Office stated that there was no evidence that the
position was temporary. Accordingly, it reduced appellant’s entitlement to compensation
pursuant to 5 U.S.C. § 8106 and 5 U.S.C. § 8115, effective March 26, 2003.
In treatment notes dated April 7 and May 1 and 15, 2008, received by the Office on
May 22, 2008, Lloyd Coursey, a professional counselor, noted that appellant was experiencing
constant low back pain, which was causing significant depression and anxiety. In the May 15,
2008 treatment note Mr. Coursey indicated that appellant was having sharp pains in his lower
back which radiated to the hip at L5-S1.
In a treatment note dated September 4, 2008, received by the Office on September 12,
2008, Mr. Coursey stated that he was examining appellant for the first time since he underwent
heart surgery. He noted that appellant was physically weak, depressed and anxious and in a state
of physical pain.
On November 19, 2008 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability on March 28, 2008, which was causally related to his
accepted conditions.
By letter dated November 24, 2008, appellant stated that he was submitting medical
evidence which established that he had sustained an aggravation and exacerbation of
degenerative disc disease and herniated nucleus pulposus at L4-5 and aggravation of major
depression and anxiety, resulting in his heart surgery. He asserted that he was entitled to a
modification of wage-earning capacity based on a material worsening of the accepted medical
conditions, level of education, depressed labor market in and around Jacksonville, Florida and
his age.
In a Form CA-20 attending physician’s report dated September 19, 2008, received by the
Office on November 25, 2008, Dr. Manuel Portalatin, Board-certified in family practice, stated
1

The facts of this case are set forth in a prior Board decision dated March 30, 2005 and are hereby incorporated
by reference. Docket Nos. 03-727 & 03-1005 (issued March 30, 2005). The issues adjudicated in the prior Board
decision are not presented in the instant case.

2

that appellant had experienced an aggravation of his work-related anxiety which exacerbated his
condition and precipitated an acute coronary syndrome which totally disabled him as of
March 28, 2008 and continuing. He noted that appellant was hospitalized to receive treatment
for his coronary artery condition as of July 23, 2008 and released from the hospital on
August 19, 2008. Dr. Portalatin also stated that appellant had persistent leg pain caused by his
herniated nucleus pulposus. He checked a box indicating that the diagnosed conditions were
caused or aggravated by an employment activity.
Appellant also submitted reports dated August 25 and October 13, 2008 from Dr. Anjali
Pathak, Board-certified in psychiatry and neurology and Mr. Coursey’s associate, which were
received by the Office on November 25, 2008. In his August 25, 2008 report, Dr. Pathak stated
that he had treated appellant since July 10, 2002 depression, anxiety and substance abuse.
Appellant advised that chronic pain issues including degenerative disc disease and herniated disc
at L4-5 complicated appellant’s situation. Dr. Pathak stated that appellant had also been
diagnosed with hypercholesterolemia, diabetes type 2, Osgood-Slater’s Disease and Burgess
Disease. He indicated that appellant’s depression and stress could have contributed to his current
medical complications.
In his October 13, 2008 report, Dr. Pathak noted that appellant had been treated by
Dr. Portalatin for depression and anxiety prior to July 1992. He stated that appellant had been
hospitalized in July 2008 for coronary bypass surgery due to his coronary heart disease.2 Based
on the factual history and Dr. Pathak’s ongoing examinations of appellant he opined that there
was sufficient evidence that his anxiety and depression caused the material worsening of the
underlying heart condition, which established a causal relationship between all three medical
conditions.
In treatment notes dated November 13 and 19 and December 11, 2008, Dr. Portalatin
indicated that appellant continued to experience low back pain and left lower extremity pain, in
addition to radiculopathy. Appellant also submitted treatment notes from Dr. Pathak dated
November 21, 2008 and from Mr. Coursey, dated December 11, 2008, which indicated that
appellant had continued back pain, anxiety and depression.
In a December 8, 2008 letter, the Office advised of the three grounds to warrant
modification of a formal loss of wage-earning capacity decision: (1) the original rating was in
error; (2) the claimant was self-rehabilitated; or (3) the claimant’s employment-related medical
condition had worsened. It stated that it required a medical opinion of how appellant’s workrelated depression condition was causally related to the materially worsening of his preexisting
coronary heart disease condition. The Office also noted that Dr. Portalatin had indicated in his
September 19, 2008 CA-20 form report that appellant’s low back pain had led to an increase in
anxiety which aggravated his acute coronary artery syndrome condition; it stated, however, that
it had received no medical documentation related to his cardiac condition or medical evidence
which showed a material worsening of his accepted lumbar condition. It stated that it required
2

Appellant underwent quadruple heart bypass surgery during this period of hospitalization. While the record
contains no documentation indicating the precise date of surgery, the Board notes that Dr. Pathak indicated in this
report that he underwent heart bypass surgery in July 2008. In addition, the September 2008 treatment notes from
Mr. Coursey and Dr. Pathak indicated that appellant had recently underwent surgery.

3

objective medical evidence to support that his cardiac condition was related to the accepted
lumbar spine and emotional conditions. The Office further advised that it required objective
physical findings and medical reasoning from his physician demonstrating a material worsening
of his accepted conditions. Appellant was afforded 30 days to submit additional evidence in
support of his claim.
In a report dated December 19, 2008, Dr. Portalatin stated that he had treated appellant
since 1995. He stated that appellant had lumbar degenerative disc disease and depressive
disorder. Dr. Portalatin advised that appellant had been experiencing persistent discomfort since
his last surgery which had significantly limited his daily activities; he stated that appellant’s
disability had affected his mood and was the main factor contributing to his depression. He
asserted that his degenerative disc disease had continued to deteriorate, with appellant
experiencing increased, nagging lumbar discomfort in the middle and right side of his back and
new radicular pain in his left lower extremity. Dr. Portalatin advised that appellant’s symptoms
were exacerbated by any kind of activity, including walking from his house to his car and
grocery shopping. He asserted that appellant’s condition was progressive with no possibility of
improvement.
By decision dated January 12, 2009, the Office denied appellant’s request for
modification of the December 7, 2004 loss of wage-earning capacity determination. It found that
appellant had been advised of the type of evidence required to warrant a modification of the
December 7, 2004 determination but had not submitted such evidence. The Office stated that he
had not self-rehabilitated and had failed to submit evidence in support of his assertion that his
increased back pain caused an aggravation of his emotional condition and a consequential
cardiac condition which led to total disability beginning March 28, 2008. It concluded that
appellant failed to establish a material worsening of his spine condition; a material worsening of
his emotional condition; and a consequential cardiac condition, as none of the medical evidence
he submitted contained a probative, rationalized medical opinion sufficient to demonstrate a
spontaneous worsening of his accepted conditions.
In a report dated January 8, 2009, received by the Office on January 15, 2009, Dr. Pathak
and Mr. Coursey stated that appellant quit his light-duty job with Hertz because he was
experiencing chronic pain caused by squatting, stooping, washing cars, all of which caused a
decompensation of his degenerative disc condition. They asserted that his physical symptoms
caused a decompensation in his emotional condition, with increased depression and anxiety, in
addition to loss of sleep and appetite and loss of joy in daily activities.
By letter dated January 23, 2009, received by the Office on January 30, 2009, appellant
requested reconsideration.
Appellant submitted treatment notes dated January 22 and
February 5, 2009 from Mr. Coursey which essentially reiterated his previous findings and
conclusions.
By decision dated March 6, 2009, the Office denied appellant’s application for review on
the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require the Office to review its prior decision.

4

LEGAL PRECEDENT -- ISSUE 1
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3
The Office’s procedure manual provides that, “[i]f a formal loss of wage-earning capacity
decision has been issued, the rating should be left in place unless the claimant requests
resumption of compensation for total wage loss. In this instance the CE [claims examiner] will
need to evaluate the request according to the customary criteria for modifying a formal loss of
wage-earning capacity.”4
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.5 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.6
The Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining
Wage-Earning Capacity, Chapter 2.814.9(a) (December 1995) provides for a retroactive
determination where an employee has worked for at least 60 days and the work stoppage
following that date was not due to the employment-related condition.
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained degenerative disc disease, major depressive
disorder and herniated nucleus pulposus at L4-5. Appellant accepted the position of part-time
driver with Hertz Car Rental on March 26, 2003. By decision dated December 7, 2004, the Office
found that his actual earnings in this position fairly and reasonably represented his wage-earning
capacity. Appellant filed a claim for a recurrence of disability on November 19, 2008, claiming
that he became totally disabled as of March 28, 2008. The question is whether he established
that the December 7, 2004 wage-earning capacity decision should be modified.
Appellant did not allege that the original LWEC determination was erroneous or that he
had been retrained or otherwise vocationally rehabilitated. He argued that his accepted
degenerative disc disease and herniated disc conditions had materially worsened since the
Office’s December 7, 2004 wage-earning capacity determination; this resulted in an increase in
anxiety and a deterioration of his accepted major depressive disorder, which aggravated his
3

See Katherine T. Kreger, 55 ECAB 633 (2004).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995).
5

Sue Sedgwick, 45 ECAB 211 (1993).

6

Id.

5

underlying nonaccepted coronary artery condition and resulted in his total disability as of
March 28, 2008. The Board finds that appellant has failed to submit medical evidence sufficient
to support his contention that his accepted conditions had materially changed. Appellant
submitted reports and treatment notes from Mr. Coursey and Drs. Pathak and Portalatin.
Mr. Coursey indicated in his April, May and September 2008 treatment notes that appellant was
experiencing increased low back pain which was causing an aggravation of his depression and
anxiety conditions.7 Dr. Pathak submitted reports dated August 25 and October 13, 2008, which
further indicated that appellant’s degenerative disc disease and herniated disc at L4-5 contributed
to his depression, anxiety and stress conditions, which resulted in the material worsening of the
underlying heart condition. Appellant also submitted treatment notes from Dr. Pathak dated
November 21, 2008 and from Mr. Coursey, dated December 11, 2008, which indicated that he
had back pain, anxiety and depression. The reports from these physicians, however, were not
sufficient to show that there was a material worsening of appellant’s accepted low back condition
which caused a worsening of his anxiety and depression conditions, which in turn aggravated his
underlying coronary disease condition. While the physicians did note that appellant had
degenerative conditions which were worsening, they did not provide probative, objective
evidence, to sufficiently describe or explain the medical process by which the claimed
deterioration of his accepted conditions would have been competent to cause appellant’s disability
as of March 28, 2008.
Appellant also submitted the September 19, 2008 CA-20 form report from his treating
physician, Dr. Portalatin, who opined that he had experienced persistent leg pain caused by his
herniated nucleus pulposus and an aggravation of his work-related anxiety, which precipitated an
acute coronary syndrome which totally disabled him as of March 28, 2008 and continuing.
Dr. Portalatin had appellant hospitalized to treat his coronary artery condition on July 23, 2008
and undergo quadruple bypass surgery. In his December 19, 2008 report and November and
December 2008 treatment notes, Dr. Portalatin stated that appellant had lumbar degenerative disc
disease, left lower extremity pain, radiculopathy; he noted that he had been experiencing
persistent low back discomfort since his July 2008 heart surgery. Dr. Portalatin advised that
these conditions significantly limited appellant’s daily activities, which affected his mood and
aggravated his depression.
Dr. Portalatin did not provide an opinion which sufficiently explained, with probative,
rationalized medical opinion, that there had been a material change in the nature and extent of
appellant’s accepted conditions. None of the reports he submitted sufficiently described a
change of the accepted low back and depression conditions or explained how these accepted
conditions had materially worsened such that appellant became totally disabled due to a
consequential cardiac condition as of March 28, 2008. In addition, Dr. Portalatin’s reports
pertaining to appellant’s cardiac condition, which was not an accepted condition, failed to
sufficiently explain the process through which this condition was caused or contributed to by

7

The Board notes that there is no indication in the record that Mr. Coursey is a physician therefore his reports do
not constitute medical evidence pursuant to section 8102(2). His treatment notes are referenced herein because they
provide part of the basis for the opinion of Dr. Pathak, his associate who treated appellant in conjunction with
Mr. Coursey.

6

appellant’s accepted low back and emotional conditions.8 His opinion on causal relationship is
of limited probative value in that he did not provide adequate medical rationale in support of his
conclusions.9 Dr. Portalatin only noted summarily in his reports that appellant’s accepted low
back condition had deteriorated, causing an increase in anxiety and aggravation of his major
depression conditions, which led to the onset of his coronary artery condition.
Appellant failed to submit a rationalized medical opinion of how the work-related back
and depression conditions materially worsened and led to a consequential coronary heart disease
condition. The Board finds that he failed to submit medical evidence sufficient to warrant a
modification of the December 7, 2004 wage-earning capacity determination.
LEGAL PRECEDENT -- ISSUE 2
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.10 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.11
ANALYSIS -- ISSUE 2
Appellant has not shown that the Office erroneously applied or interpreted a specific
point of law; he has not advanced a relevant legal argument not previously considered by the
Office; and he has not submitted relevant and pertinent evidence not previously considered by
the Office. The January 8, 2009 report cosigned by Dr. Pathak and Mr. Coursey indicated that
appellant’s job duties with Hertz resulted in chronic pain and a deterioration of his degenerative
disc condition, leading to a concomitant decompensation in his emotional condition. This report,
however, merely presented a restatement of findings and conclusions submitted in previous
reports and is therefore cumulative and repetitive of reports which were considered in the
Office’s prior merit review. Further, the Board has held that the submission of evidence which
does not address the particular issue involved in the case does not constitute a basis for reopening
the claim.12 The January 22 and February 5, 2009 treatment notes from Dr. Coursey did not
provide any rationalized medical opinion pertinent to the relevant issue; i.e., whether there was a
material change in the nature and extent of appellant’s accepted physical and emotional
conditions sufficient to warrant a modification of the December 7, 2004 wage-earning capacity
8

Furthermore, the CA-20 form report from Dr. Portalatin that supports causal relationship with a checkmark is
insufficient to establish the claim, as the Board has held that without further explanation or rationale, a checked box
is not sufficient to establish causation. Debra S. King, 44 ECAB 203 (1992); Salvatore Dante Roscello, 31 ECAB
247 (1979).
9

William C. Thomas, 45 ECAB 591 (1994).

10

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

11

Howard A. Williams, 45 ECAB 853 (1994).

12

See David J. McDonald, 50 ECAB 185 (1998).

7

determination. Appellant’s reconsideration request failed to show that the Office erroneously
applied or interpreted a point of law nor did it advance a point of law or fact not previously
considered by the Office. The Office did not abuse its discretion in refusing to reopen
appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly denied modification of the established
December 7, 2004 wage-earning capacity determination. The Board finds that the Office
properly refused to reopen appellant’s case for reconsideration on the merits of his claim under 5
U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 6 and January 12, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: June 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

